PER CURIAM:
The procedural posture of this appeal is essentially identical to that of Johnson v. Keystone Insurance Company, 299 Pa.Super.Ct. 187, 445 A.2d 517 (1982). Accordingly, we shall vacate the order dismissing appellant’s complaint for noncompliance with the “240 Day Rule” and Philadelphia Rule of Civil Procedure 151, and remand the case to the court below for further proceedings consistent with the opinion in Johnson v. Keystone Insurance Company, supra.
Order vacated, and case remanded for further proceedings. Jurisdiction relinquished.